Mr. Presiding Justice Carnes delivered the opinion of the court. 3. Appeal and ebrob, § 1458*—when fact that there is no proof of hill of particulars is immaterial. Where a bill of particulars showing joint liability was filed with a declaration, some counts of which charged joint liability and one count of which charged individual liability of one defendant, under which count no bill of particulars was required, and upon which count only, issue was joined, trial had and judgment entered, the fact that there was no proof of such bill of particulars was not ground for reversal. 4. Instructions, § 114*—when instruction is applicable to issue of consideration for promise. An instruction in effect that if the jury believed from the evidence that defendant purchased a certain business from plaintiff’s father who owed her a certain amount of money and thereupon promised and agreed to pay said amount they should find the issues joined for plaintiff, was not erroneous as ignoring the question of consideration under the issue tried, as, if defendant made the promise, he made it as part of the transaction in which he acquired the business, and that furnished the consideration. 5. Appeal and error, § 1535*—when instruction on preponderance of evidence is not reversibly erroneous. An instruction as to preponderance of evidence, stating various elements to be considered by the jury in determining same without including that of the number of witnesses, held not reversibly erroneous where it tended rather to prejudice the party offering same, who had two witnesses to the opposite party’s one, on a material issue. 6. Appeal and error, § 1410*—when judgment is not against weight of evidence. A judgment was not against the weight of the evidence where the situation particularly required a view of the witnesses and hearing their spoken words to aid in a proper conclusion in considering certain letters also introduced in evidence.